Citation Nr: 0301288	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-04 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a disorder of 
the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent 
for the residuals of left elbow injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1955.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The veteran appeared at a 
hearing before the undersigned sitting at the RO in May 
2002.


REMAND

The veteran in this case seeks service connection for a 
disability of the cervical spine, in addition to an 
increased rating for the residuals of left elbow injury.  
Developed for appellate review was the issue of whether 
the veteran had submitted new and material evidence to 
reopen his claim for service connection for a neck 
disorder.  A review of the claims file reflects that on 
several occasions this claim has been denied on this 
basis.  

A review of the record clearly indicates that the issue of 
service connection for a cervical spine disorder has never 
been properly adjudicated on a de novo basis.  In this 
regard, the Board directs attention to the rating decision 
of November 1973, which allegedly denied service 
connection for degenerative disc disease of the cervical 
spine, and which has been considered the "final," 
unappealed decision on this issue.  However, the November 
1973 decision was not, in fact, a decision on the merits 
of the claim for service connection for a neck disorder, 
but rather an adjudication of the veteran's entitlement to 
various increased ratings and nonservice connected pension 
benefits.  In point of fact, the veteran, as of that time, 
had not yet filed a claim for service connection for a 
neck disorder, nor had he been given the opportunity to 
submit evidence pertaining to any such claim.  The rating 
decision itself considered the neck disability only in the 
context of whether the veteran was permanently and totally 
disabled for nonservice-connected pension benefits.  
Further, the letter to the veteran from the RO, issued in 
late November 1973, did not advise the veteran that a 
claim for service connection for a cervical spine disorder 
had been denied and so, it logically follows, he could not 
have been apprised of his appellate rights.  As a result, 
the November 1973 decision was never final as to the issue 
of service connection for a disorder of the cervical 
spine.  

Under such circumstances, the veteran's claim for service 
connection for a cervical spine disability has been 
pending since August of 1976, the date of receipt of his 
initial claim of service connection for that disability.  
Inasmuch as he has never been afforded a de novo 
adjudication of this issue by the agency of original 
jurisdiction, he is entitled to have one.  For this 
reason, this issue must be remanded to the RO for 
appropriate action.  

Such action must include compliance with all relevant 
provisions of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski,  1 
Vet. App. 308, 312-13 (1991).  The Act and implementing 
regulations essentially provide that the VA will assist 
the claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran, at his hearing before the Board, reported 
that he had been treated since service by VA and private 
providers for neck problems; he noted, however, that many 
of these providers were deceased or retired.  He should be 
given the chance to compile a list of names and addresses 
of any medical providers who may have treated him for 
neck, or left elbow, disability so that all records can be 
assembled to the extent possible.  

The Board finds that another VA examination is necessary.  
In this regard, it is noted that the veteran underwent VA 
examination in October 1996 at which time the examiner 
opined that the veteran's real problem [with respect to 
left shoulder complaints] was his neck and that such was 
injured in 1952 at the time of a football injury in 
service, when the veteran "sustained a fracture of the 
left clavicle."  The examiner commented that the neck 
injury had been "forgotten," but that an injury severe 
enough to fracture the clavicle will usually injure the 
neck.  The source of the history of a fractured clavicle 
is not apparent, but most likely was reported by the 
veteran himself.  Service medical records show no such 
fracture-only a fracture of the left radius.  Thus it is 
imperative that before rendering any opinion as to the 
onset or etiology of any currently diagnosed neck 
disorder, the VA examiner must review the claims folder, 
with special attention to the service medical records.  

As to the issue of an increased rating for the residuals 
of left elbow injury, the veteran was last examined for 
compensation purposes in October 2000, more than two years 
ago.  Moreover, that examination was a general medical 
examination, and not an orthopedic examination.  
Accordingly, a VA orthopedic examination will be requested 
prior to a final adjudication of the veteran's current 
claim.

In light of the aforementioned, the case is REMANDED for 
the following action:

1.  The veteran should be contacted and 
asked to provide as detailed a list as 
possible of the names and addresses of 
any medical care providers, VA or 
private, who furnished treatment for 
his neck disorder since his discharge 
from service.  Any records identified 
by him should be obtained.  In the 
event he has received private or VA 
treatment for his left elbow disorder 
since October 2000, the date of the 
veteran's most recent VA medical 
examination, he should be requested to 
provide identifying information so that 
these records can be obtained as well.  

2.  After this development has been 
undertaken, the veteran should then be 
afforded a VA orthopedic examination in 
order to more accurately determine the 
exact nature and etiology of his 
cervical spine disability, and the 
current severity of his service-
connected left elbow disorder.  Prior 
to the examination, the examiner should 
review the veteran's claims folder, and 
state for the record that he or she has 
done so.  Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
veteran's current cervical spine 
pathology as likely as not had its 
origin during his period of active 
military service, or as a result of any 
injury incurred therein.  The examiner 
should additionally specifically 
comment regarding any limitation of 
function of the veteran's left elbow, 
to include limitation of supination 
and/or pronation, limitation of flexion 
and/or extension of the forearm, and 
the presence or absence of ankylosis.  
In offering these comments, the 
examiner should specifically take into 
account any functional loss due to 
pain, on use or due to "flare-ups."  
All pertinent symptomatology and 
findings should be reported in detail, 
and included in the veteran's claims 
folder.

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
and its implementing regulations, is 
completed.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a disorder of the 
cervical spine on a de novo basis and 
to an increased rating for the left 
elbow disorder, and should the 
determinations remain adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter the 
case should be returned to the Board 
for further appellate action.  

The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



